Citation Nr: 0100171	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  97-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to 
August 1944.  These matters come to the Board of Veterans' 
Appeals (Board) in a manner which warrant some explanation.

In August 1944, the veteran filed a claim of entitlement to 
service connection for headaches as the result of a 1941 head 
injury, "worse since Army service."  The report of a 
September 1944 VA examination reflects that the veteran's 
complaints of headaches were diagnosed as post-traumatic head 
syndrome and a cavernous hemangioma.  In an October 1944 
rating decision, the RO denied service connection for the 
post-traumatic head syndrome as existing prior to service, 
and denied service connection for the hemangioma as a 
congenital anomaly.  In an October 1944 letter, the RO 
notified the veteran that it had denied service connection 
for a "head injury."  The veteran did not appeal that 
decision, and it has become final.  See 38 C.F.R. § 20.1103 
(2000).

In June 1962, the veteran filed a claim of entitlement to 
service connection for, inter alia, a nervous condition and 
headaches as the result of a head injury.  In support of his 
claim, the veteran's representative submitted an August 1962 
VA Hospitalization summary, which reflected the veteran's 
complaints of headaches and nervousness, and corresponding 
diagnoses of post-traumatic cephalalgia and chronic anxiety 
reaction.  In a December 1962 rating decision, the RO 
determined that the veteran had received a head injury prior 
to service, and that he had experienced headaches ever since, 
but that there was no evidence of service aggravation.  The 
RO also determined that anxiety reaction had formerly been 
diagnosed as, inter alia, post-traumatic head syndrome, and 
that this was a non-service-connected disability.  In a 
February 1963 letter, the RO notified him that it had denied 
his claim of entitlement to service connection for a 
"nervous condition."  That decision is final.  See 
38 C.F.R. § 20.1103 (2000).  However, the veteran was not 
notified that this denial encompassed his service connection 
claim for headaches.  Therefore, the Board finds that his 
1962 claim was essentially a petition to reopen the claim of 
entitlement to service connection for headaches, which was 
not addressed until 1996, and that his petition has remained 
open since 1962 due to the RO's failure, in 1962, to 
adequately notify him of the denial of his claim.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

In March 1996, the veteran filed a petition to reopen his 
claims of entitlement to service connection for headaches and 
nervousness.  In a December 1996 rating decision, the RO 
denied his petition to reopen.  In so doing, the RO 
characterized the issue for determination as whether new and 
material evidence had been submitted sufficient to reopen a 
claim of service connection for "a nervous condition and 
headaches," and "continued" its decision of December 1962.  

In this regard, the Board finds that the veteran ultimately 
seeks entitlement to service connection for two disabilities 
- a nervous condition and headaches.  Accordingly, the issues 
for the Board's consideration have been re-characterized as 
they appear on the cover of this decision.

Furthermore, as noted above, only the claim for a nervous 
condition was finally denied by the RO's December 1962 
decision.  The veteran's service connection claim for 
headaches was finally denied in October 1944.  Thus, the 
Board construes the RO's December 1996 letter to the veteran 
as notifying him that his 1962 petition to reopen his 
headache claim had been denied.  Moreover, the law pertaining 
to the reopening of claims requires that VA adjudicators 
review all of the evidence of record to determine whether new 
and material evidence has been submitted to warrant reopening 
the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
Therefore, it is immaterial that the rating decision 
mentioned the December 1962 decision instead of the October 
1944 decision with respect to the headache claim.

The veteran's January 1997 notice of disagreement responded 
to the RO's December 1996 letter.  A statement of the case 
was issued later that month, and thereafter the veteran 
submitted a timely substantive appeal.  Thus, the matter 
currently under consideration comes to the Board from the 
December 1962 RO decision which denied a claim to reopen 
service connection for headaches, and the December 1996 RO 
decision which found that no new and material evidence had 
been submitted sufficient to reopen the claim of service 
connection for a nervous condition. 

In April 1998, the Board denied applications to reopen 
previously denied claims of entitlement to service connection 
for headaches and a nervous disorder.  Subsequently, in July 
1998, the veteran filed a motion for reconsideration of the 
Board's April 1998 decision, challenging the Board's denial 
of his claims to reopen. See 38 C.F.R. § 20.1000 (2000).  The 
Acting Chairman of the Board denied that motion in 
August 1998.

Thereafter, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (Court).  In October 1998, the VA Office of 
General Counsel (Appellee) filed an unopposed motion to 
vacate the Board's April 1998 decision and remand the matters 
to the Board for re-adjudication in light of Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).   In a single-judge Order 
issued in February 1999, the Court granted the motion, 
vacated the Board's April 1998 decision, and remanded the 
issues to the Board for re-adjudication consistent with the 
October 1998 motion.  Subsequently, in December 1999, the 
Board remanded the case for additional development pursuant 
to the Court's February 1999 Order.

With respect to the previous denials, it should be noted that 
a previously denied claim of service connection may not be 
reopened in the absence of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  The Court has made it clear 
that the Board has a duty to address the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167 (1996).  
This is so because it is a jurisdictional matter that must be 
addressed before the Board considers the underlying claim.  
Id.  Consequently, the decision that follows includes a 
determination on the question of whether the previously 
denied claims should be reopened.


FINDINGS OF FACT

1.  By rating action in October 1944, the RO denied a claim 
of service connection for headaches.  The veteran was 
notified of the denial, but did not initiate an appeal.  

2.  Evidence received since the October 1944 RO denial is not 
so significant that it must be considered to decide fairly 
the merits of the veteran's claim of service connection for 
headaches.  

3.  By rating action in December 1962, the RO denied a claim 
of service connection for a nervous condition.  The veteran 
was notified of the denial, but did not initiate an appeal.  

4.  Evidence received since the December 1962 RO denial is 
not so significant that it must be considered to decide 
fairly the merits of the veteran's claim of service 
connection for a nervous condition.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for headaches 
has not been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a nervous 
condition has not been submitted.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of service connection for headaches was denied by a 
rating decision entered in October 1944.  The veteran did not 
appeal this denial, and it has become final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  Likewise, a claim of service 
connection for a nervous disorder was denied by a December 
1962 rating decision.  This denial has also become final due 
to a lack of an appeal therefrom.  

As a result, the Board may now consider the veteran's claims 
of service connection on the merits only if "new and 
material evidence" has been presented since the October 1944 
(headaches) RO denial or December 1962 (nervous condition) RO 
denial.  38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge, 
which required that only the standard of § 3.156(a) be used, 
must be considered as easing the appellant's evidentiary 
burden when seeking to reopen a previously and finally denied 
claim.  Hodge, supra.  

In the present case, as to headaches, evidence available 
prior to the October 1944 denial included service medical 
records.  The May 1943 entrance examination reflects that the 
veteran had a history of headaches, not considered disabling.  
He was hospitalized from June to August 1944 with complaints 
of headaches, which he said began in 1941 after a head 
injury; and a final diagnosis of an angioma, hemangioma, 
chronic, mild, of the dura matter, cause undetermined.  A 
July 1944 Certificate of Disability for Discharge reflects 
that he was discharged due to the angioma, which was found to 
have existed prior to service and was not aggravated by 
service.  Also in the file in October 1944 were the reports 
of September 1944 VA general and orthopedic examinations, 
none of which attributed the veteran's complaints of 
headaches to a disease or injury incurred in or aggravated by 
service. 

The evidence received since the October 1944 denial of 
service connection for headaches contains new evidence in 
that it was not of record at the time of the October 1944 
denial, but it is not material because it does not address 
the question of whether the veteran's headaches had their 
onset during service, or whether they worsened during 
service.  Newly received VA treatment records dated in 
February 1952 and August 1962 reflect diagnoses of passive 
dependency reaction and post-traumatic cephalalgia, 
respectively.  Newly received private medical records dated 
January 1952, May 1962, June 1962, and December 1962 show 
that the veteran was diagnosed with neurasthenia; 
neurocirculatory asthenia; psycho-physiologic nervous system 
reaction (neurasthenia with depressive features); and 
inadequate personality historically with passive-aggressive 
features, and reactive overlay of neurotic and depressive 
phenomena, respectively.  Private medical records dated 
August to December 1974, and VA treatment records dated 
February 1995 to January 2000 reflect no complaint, 
treatment, or diagnosis relating to headaches  However, none 
of the newly received information includes evidence which 
tends to show that the veteran has a current headache 
disability which is linked to military service, either by way 
of in-service incurrence or aggravation.  

As for the claimed nervous condition, evidence available 
prior to the December 1962 denial included service medical 
records, September 1944 and August 1962 VA examination 
reports, and a January 1952 private medical record, none of 
which indicated that the veteran had a nervous condition 
attributable to service.  The evidence in the file in 
December 1962 also included a February 1952 VA examination 
report.  That report reflected the veteran's complaints of 
nervousness and a "thump" in his head, diagnosed as passive 
dependency reaction, with stresses that had included, inter 
alia, Army service.  Nevertheless, the December 1962 rating 
decision found that anxiety reaction, formerly diagnosed as 
passive dependency reaction and post-traumatic head syndrome, 
was not related to service.

The evidence received since the December 1962 denial of 
service connection for a nervous condition contains new 
evidence in that it was not of record at the time of the 
December 1962 denial, but it is not material because it does 
not address the question of whether the veteran's nervous 
condition can be attributed to service.  Newly received 
private medical records dated in May, June, and December 1962 
show a variety of diagnoses.  Newly received private medical 
records dated from August to December 1974 and VA treatment 
records dated February 1995 to January 2000 reflect no 
complaint, treatment, or diagnosis relating to a nervous 
disorder, although in 1974 the veteran was prescribed Valium 
for complaints relating to a peptic ulcer, and Librax for 
complaints of blurred vision and dizziness.  However, none of 
the newly received information includes evidence that tends 
to show that the veteran has a current nervous disorder that 
is linked to military service.  

Although the veteran has provided his own opinion regarding 
etiology of his claimed headaches and nervous disorder, there 
has been no indication in the record that he is competent to 
provide such an opinion as to medical etiology.  Moreover, 
while a May 1962 private record refers to the veteran's 
belief that headaches were aggravated by service, this 
appears to be merely a recitation of the veteran's belief and 
not a medical conclusion drawn by the medical practitioner.  
The same may be said for the December 1962 medical record 
which reflects the veteran's mother's statement that the 
veteran had not shown much vitality or push since service.  
The Board finds these statements new, but not material.  
While the veteran is competent to describe symptoms he was 
experiencing and which he observed during service, his 
assertions that his headaches or nervous condition had its 
onset in service are not helpful to the fact-finding process 
because he is not competent to provide evidence that requires 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).

The Board finds that the newly received evidence merely shows 
that the veteran continued to seek treatment for his problems 
associated with headaches and a nervous condition, albeit 
variously diagnosed.  This evidence does not address whether 
either disability began during service or was aggravated 
thereby.  In sum, it does not tend to support the veteran's 
claims in a manner different from the evidence previously of 
record, except to show continuing problems, which is not a 
significant point in the context of a claim to reopen.  
Consequently, the newly received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claims.  In other words, the 
evidence does not tend to provide information pertinent to 
the underlying question of service connection beyond what was 
known previously.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence under 
38 C.F.R. § 3.156(a).

Finally, the Board acknowledges the representative's 
argument, made in November 2000, that the case should be 
remanded pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) because the 
Act has clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  In this regard, it should be 
pointed out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C.A. § 5103A(f)).  
Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, further action as suggested by the veteran's 
representative will not be taken.


ORDER

The application to reopen a claim of service connection for 
headaches is denied.

The application to reopen a claim of service connection for a 
nervous disorder is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

